       Case 4:21-cv-00377-DPM Document 4 Filed 05/13/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

EUGENE JONES                                                 PLAINTIFF
ADC #169865

v.                       No. 4:21-cv-377-DPM

USA, Secretary, Department of Treasury,
and INTERNAL REVENUE SERVICE                            DEFENDANTS


                             JUDGMENT

     Jones' s complaint is dismissed .w ithout prejudice.




                                       D .P. Marshall Jr.
                                       United States District Judge
